El Juez Asociado Señoh De Jesús
emitió la opinión del tribunal..
Los apelantes fueron sentenciados por infracción a la Or-den Administrativa núm. 92' del Administrador G-eneral de Suministros.
Los Lechos pueden resumirse así: Matías Díaz Concep-ción era dueño de un establecimiento donde, entre otros ar-tículos, se vendía leche de vaca para el consumo humano. ■Cecilio Mercado Esquilín trabajaba con él en dicho estable7 'Cimiento, aparentemente en concepto de dependiente. El 16 ■de agosto de 1946, no encontrándose en el establecimiento Matías Díaz Concepción, dicho dependiente vendió a Juan Lucré un litro de leche cruda a granel por el precio de vein-tidós centavos, en exceso del precio máximo de diez y nueve centavos fijado por la citada Orden Administrativa para dicho artículo.
El apelante Matías Díaz Concepción señala como error el que se le haya convicto no hallándose presente en el establecimiento al celebrarse la transacción ilegal e invoca los casos de El Pueblo v. López et al., por infracción a la Ley Insular de Suministros, ante, página 623. En los referidos casos se resolvió que cuando el dueño del establecimiento no participa personalmente en la transacción ilegal, no es responsable del delito, a menos que exista alguna evidencia, directa o circunstancial, tendente a. demostrar que sus em- • pleados intencional o deliberadamente infringieron la ley por instrucciones suyas o con su aprobación o aquiescencia.
De la prueba testifical que tuvo ante sí la corte senten-ciadora no resulta que el dependiente infringiera la ley si-guiendo instrucciones de su'principal, o con su aprobación o aquiescencia. Pero el fiscal presentó la declaración jurada que había prestado el coacusado Cecilio Mercado Esquilín, en la que decía que al vender la leche al precio que se alega en la acusación, lo hizo siguiendo instrucciones de su principal.
*787La cuestión ahora a resolver es si esa evidencia es suficiente para sostener la sentencia contra Díaz Concepción. ' No debemos perder de vista que Matías Díaz Concepción y Cecilio Mercado Esquilín, habiendo sido acusados del mismo delito, eran cómplices. Pueblo v. Figueroa, 46 D.P.R. 134; Pueblo v. López, 34 D.P.R. 260; Pueblo v. Robles, 13 D.P.R. 308 (2da. ed., 1921) y People v. Morton, 73 Pac. 609 (Cal. 1903). Siendo Mercado Esquilín un cómplice es de aplicación el artículo 253 del Código de Enjuiciamiento Criminal que prescribe:
“No procede la convicción por declaración de un cómplice, a no ser que ésta sea confirmada [corroborada] (1) por alguna otra prueba que, por sí misma y sin la ayuda del testimonio del cómplice, tienda a demostrar la relación del acusado con la comisión del delito; no siendo suficiente dicha corroboración si sólo prueba la perpetración del delito o las circtmstancias del mismo.” (Materia entre corchetes nuestra.) (Bastardillas nuestras.)
Si eliminamos la. declaración de Mercado Esquilín, no queda en este caso ninguna prueba que tienda a conectar a Díaz Concepción con la comisión del delito. Consecuente-mente, la prueba es insuficiente para sostener la sentencia dictada contra Díaz Concepción. Pueblo v. Figueroa, supra; Pueblo v. López, supra; Pueblo v. Robles, supra y People v. Morton, supra.
En cuanto al acusado Cecilio Mercado Esquilín la prueba fue contradictoria, pero la del fiscal, a la cual dió crédito la corte, es suficiente para sostener la convicción.

Procede revocar la sentencia en cuanto a Matías Díaz Con-cepción y absolverlo y confirmarla en lo cjue respecta a Ceci-lio Mercado Esquilín.


O El texto inglés dice ‘ ‘ corroborated. ’ ’